NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                   __________

                                        No. 19-1109
                                        __________

                            JOSÉ MIGUEL BARRIOS LEON,
                                 AKA Miguel Barrios,
                                              Petitioner

                                              v.

           ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                       Respondent
                            ______________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A205-829-382)
                       Immigration Judge: Charles M. Honeyman
                                    ______________

            Submitted Under Third Circuit LAR 34.1(a) on September 20, 2019

                       Before: KRAUSE, MATEY, Circuit Judges,
                     and QUIÑONES ALEJANDRO, ∗ District Judge

                             (Opinion filed: October 23, 2019)
                                       __________

                                         OPINION †
                                        __________




       ∗
         Honorable Nitza I. Quiñones Alejandro, District Judge, United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
       †
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
QUIÑONES ALEJANDRO, District Court Judge, by designation.
       Petitioner José Miguel Barrios Leon a/k/a José Barrios (“Petitioner”) seeks review

of the Board of Immigration Appeals (“BIA”) decision affirming the Immigration Judge’s

(“IJ”) decision, which granted the Government’s motion to pretermit his Application for

Cancellation of Removal and entered a final Order of Removal. The IJ’s decision was

premised on Petitioner’s conviction for violating a no-contact provision of a Protection

from Abuse (“PFA”) Order.        This Court has jurisdiction pursuant to § 242 of the

Immigration and Nationality Act (“INA” or “the Act”). 8 U.S.C. § 1252.

                                     I. BACKGROUND

       Petitioner is a citizen of Mexico who entered the United States in 2001 without

inspection. Petitioner married Juana Garcia Lopez (“Garcia Lopez”), also a citizen of

Mexico, and their son was born in 2007 in West Chester, Pennsylvania.

       On December 18, 2012, Petitioner was arrested on charges of simple assault,

recklessly endangering another person, terroristic threats, and harassment, all stemming

from an interaction involving Garcia Lopez. Two days later, Garcia Lopez filed a

complaint in the Court of Common Pleas for Chester County in which she sought a PFA

Order, based on allegations that Petitioner had grabbed her hair, hit her, forced her to

perform oral sex on him, and threatened her with a knife. The court granted her petition

and entered a temporary PFA Order enjoining Petitioner, inter alia, from having “ANY

CONTACT with [Garcia Lopez] . . . either directly or indirectly . . . except for such contact

with the minor child . . . as may be permitted . . . Pending Final PFA Hearing, As parties

agree.” A.R. 274. Petitioner was also advised to stay away from the residence, and that

                                             2
any violation of the PFA Order could result in his arrest for indirect criminal contempt, an

offense that carries a possible penalty of a fine up to $1,000 and/or up to a six-month jail

sentence.

       On February 4, 2013, at 1:34 a.m., Petitioner was arrested outside Garcia Lopez’

apartment pursuant to 23 Pa. Cons. Stat. § 6113(a), and charged with violating the

protective order. He was later also charged with simple assault for the December 2012

incident involving Garcia Lopez. On June 26, 2013, Petitioner pled guilty to simple

assault, for which he was sentenced to two years of probation, and to criminal contempt

under § 6113(a), for which he was given credit for time served and granted immediate

parole. On July 8, 2013, Petitioner moved to withdraw his guilty plea. His motion was

denied. A subsequent petition for review of his conviction under the Pennsylvania Post-

Conviction Relief Act (“PCRA”) was dismissed.

                               II. PROCEDURAL HISTORY

       On July 1, 2013, the Department of Homeland Security (“DHS”) served Petitioner

with a “Notice to Appear” (“NTA”) and charged him as removable pursuant to INA

§ 212(a)(6)(A)(i). Petitioner conceded removability and admitted to most of the allegations

in the NTA.     However, he filed an Application for Cancellation of Removal and

Adjustment of Status, Form EOIR-42B, and claimed that his removal would cause

exceptional and extreme hardship to his son, who is a United States citizen. DHS filed a

motion to pretermit Petitioner’s Application for Cancellation of Removal, arguing that

Petitioner is ineligible for such consideration due to his conviction of an offense under INA

§ 237(a)(2)(E)(ii). On June 29, 2015, the IJ issued an interlocutory decision and order

                                             3
denying Petitioner’s Application for Cancellation of Removal. In December 2018, the BIA

affirmed the IJ’s decision and dismissed Petitioner’s appeal.

                                      III. ANALYSIS

       Where the BIA affirms an IJ’s decision and adds analysis of its own, this Court

reviews both decisions. Martinez v. Att’y Gen., 693 F.3d 408, 411 (3d Cir. 2012). The

Court reviews questions of law de novo, including the BIA’s interpretation of the INA,

subject to the deference dictated by Chevron, U.S.A., Inc., v. NRDC, Inc., 467 U.S. 837

(1984).    Mondragon-Gonzalez v. Att’y Gen., 884 F.3d 155, 158 (3d Cir. 2018).

Generally, administrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary. 8 U.S.C. § 1252(b)(4)(B);

INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); Lukwago v. Ashcroft, 329 F.3d
157, 166 (3d Cir. 2003).

       To qualify for cancellation of removal under INA § 240A(b), Petitioner must

show that he has not been convicted of a disqualifying offense, which includes conduct

described in INA § 237(a)(2)(E)(ii).      See 8 U.S.C. § 1229b(b)(1)(C); 8 C.F.R.

§ 1240.8(d). Specifically, INA § 237(a)(2)(E)(ii) provides:

       [a]ny alien who at any time after admission is enjoined under a protection
       order issued by a court and whom the court determines has engaged in
       conduct that violates the portion of a protection order that involves
       protection against credible threats of violence, repeated harassment, or
       bodily injury to the person or persons for whom the protection order was
       issued is deportable. For purposes of this clause, the term “protection order”
       means any injunction issued for the purpose of preventing violent or
       threatening acts of domestic violence, including temporary or final orders
       issued by civil or criminal courts (other than support or child custody orders
       or provisions) whether obtained by filing an independent action or as a
       pendente lite order in another proceeding.
                                             4
    8 U.S.C. § 1227(a)(2)(E)(ii) (emphasis added).

       Thus, an alien such as Petitioner is ineligible for cancellation of removal if he has

been convicted of an offense amounting to conduct which “violates the portion of a

protection order that involves protection against credible threats of violence, repeated

harassment, or bodily injury.” Petitioner challenges the BIA’s conclusion that his

conviction was for conduct falling within the purview of § 237(a)(2)(E)(ii). He contends

that 23 Pa. Cons. Stat. § 6113(a), the statute to which he pled guilty, is “a procedural

statute, not a penal statute, that [does not] proscribe any conduct[.]” 1 Pet. Br. 15.

Though § 6113(a) does not make any conduct illegal per se, it does provide authority to

police to arrest a suspect without a warrant upon probable cause that the suspect has

violated an order of protection. Petitioner essentially argues that because one cannot,

strictly speaking, “violate” this statute, his conviction under § 6113(a) cannot support a

finding that he violated a protection order in a manner encompassed by

§ 237(a)(2)(E)(ii). While this argument is creative, it is not legally sound.

       When an immigration judge considers whether a conviction would render an

alien ineligible for cancellation of removal under INA § 240A(b)(1)(C), he or she must


1
       To this end, the Government points out that it “appears not uncommon in
Pennsylvania law to cite 23 Pa. Cons. Stat. §§ 6113(a) and 6114 interchangeably as the
substantive offense in a prosecution for indirect criminal contempt based on violation of a
protective order.” Resp. Br. 18 n.4. (collecting cases). According to the Government,
because the statutory scheme separates “the authority for charging” the offense from “the
authority authorizing conviction and sentencing” for the offense, police regularly (and
accurately) list the authority for the arrest as § 6113, which may inadvertently result in a
guilty plea under § 6113, rather than § 6114. As such, the Government observes, “the
conduct prohibited is nonetheless the same.” Id.
                                              5
first identify which portion of the alien’s criminal record may be considered. That is,

the IJ must determine whether to apply the formal “categorical approach” described in

Taylor v. United States, 495 U.S. 575 (1990), the “modified categorical approach”

identified in Taylor and extended by Shepard v. United States, 544 U.S. 13 (2005), or

some other approach. See, e.g., Hillocks v. Att’y Gen., 934 F.3d 332, 336-39 (3d Cir.

2019); Salmoran v. Att’y Gen., 909 F.3d 73, 76-77 (3d Cir. 2018). When deciding

whether an alien’s violation of a protection order under § 237(a)(2)(E)(ii) renders him

ineligible for cancellation of removal, the BIA recently clarified its standard and held

that “the categorical approach does not apply,” Matter of Medina-Jimenez, 27 I. & N.

Dec. 399, 401 (BIA 2018), and that immigration judges should instead “consider the

probative and reliable evidence regarding what a State court has determined about the

alien’s violation,” id. (quoting Matter of Obshatko, 27 I. & N. Dec. 173, 176-77 (BIA

2017)). Petitioner cites to the approach outlined in Obshatko and Medina-Jimenez and

does not appear to challenge its applicability. 2 Under this “probative and reliable

evidence” standard, it was appropriate for the BIA to consider more than the mere

language of the statute under which Petitioner was convicted in determining whether his

conviction was for conduct described by § 237(a)(2)(E)(ii). As such, Petitioner’s

emphasis on the nature of the statute to which he pled guilty is misplaced.


2
       The United States Court of Appeals for the Ninth Circuit recently deferred to the
BIA’s interpretation of INA §§ 240A(b)(1)(C) and 237(a)(2)(E)(ii) in Diaz-Quirazco v.
Barr, 931 F.3d 830 (9th Cir. 2019), finding that the BIA’s approach in Obshatko and
Medina-Jimenez was “reasonable” after an analysis under Chevron. Id. at 841. Although
this Court has not yet conducted its own such analysis, we decline to do so here because,
as noted, Petitioner does not argue that any alternative approach should apply.
                                             6
       Here, the BIA considered the police report, the affidavit of probable cause, the

language in the PFA Order, and Petitioner’s own representations about his conduct,

including transcripts from his testimony in support of his PCRA petition. J.A. 7a. Based

on this review, the BIA properly affirmed the IJ’s determination that Petitioner

“violat[ed] the no contact provision of the PFA order.” 3 J.A. 272a. The BIA observed,

inter alia, that a PFA order existed that enjoined Petitioner from appearing at Garcia

Lopez’ residence, and that Petitioner had “testified under oath that he was aware of the

protection from abuse order, and knew that he was to have no direct or indirect contact

with his wife[.]” J.A. 7a n.5. Thus, the totality of the record provided “probative and

reliable evidence” that Petitioner was charged with, and convicted for, conduct that

violated the no-contact provisions of a protection order. Under this scenario, the BIA

and IJ properly concluded that Petitioner’s conviction falls within the provisions of

§ 237 (a)(2)(E)(ii) of the Act and, therefore, that Petitioner is ineligible for cancellation

of removal under § 240A(b)(1)(C). Though Petitioner also challenges the soundness of

his conviction and the clarity of the PFA order in his brief, those issues are not within

the scope of our jurisdiction. See Lanferman v. BIA, 576 F.3d 84, 88 (2d Cir. 2009)

(holding that “collateral attacks [on state convictions] are not available in a . . . petition

challenging the BIA’s removal decision”) (quotations and citations omitted); see also


3
       The BIA has held, and several other Circuits have agreed, that the no-contact
provisions of a protection order inherently involve “protection against credible threats of
violence, repeated harassment, or bodily injury,” and therefore fall within the meaning of
§ 237(a)(2)(E)(ii) of the Act. See Matter of Strydom, 25 I. & N. Dec. 507 (BIA 2011); see
generally Garcia-Hernandez v. Boente, 847 F.3d 869 (7th Cir. 2017); Cespedes v. Lynch,
805 F.3d 1274 (10th Cir. 2015); Szalai v. Holder, 572 F.3d 975 (9th Cir. 2009).
                                               7
Giammario v. Hurney, 311 F.2d 285, 287 (3d Cir. 1962) (holding that petitioner’s guilt

could not be retried on review of BIA removal order following guilty plea).

                                   IV. CONCLUSION

      For the foregoing reasons, we will deny the petition for review.




                                            8